Pursuant to statute (Code Crim. Pro., § 485-b) the Clerk of the Supreme Court, Westchester County, has transmitted to this court a certified extract of the minutes of a judgment rendered in said court January 28, 1969, which states'that the above-named Walter Maelyn Conlon (who was admitted to practice by this Appellate Division of the Supreme Court on October 22, 1952) was found guilty of taking unlawful fees in violation of section 1826 of the Penal Law, a felony, at a Criminal Term of the Supreme Court, Westchester County, and that on January 28, 1969 sentence was imposed by said Supreme Court. Accordingly, by virtue of subdivision 4 of section 90 of .the Judiciary Law, said Walter Maelyn Conlon has ceased to be an attorney and counselor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that the name of said Walter Maelyn Conlon be forthwith struck from the roll of attorneys and counselors at law. [Pursuant .to a prior order of this court, entered October 26, 1967, a preliminary investigation was directed to be made of certain allegations of professional misconduct on the part of said attorney; such investigation was had; and a report thereon, dated June 20, 1968, was received by this court on ¡that date.] Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.